UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8079



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KERMIT C. BROWN, a/k/a Brian Mackey, a/k/a
Destruction, a/k/a Bear,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-98-47, CA-01-774-2)


Submitted:   March 14, 2002                 Decided:   April 16, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kermit C. Brown, Appellant Pro Se. Fernando Groene, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kermit C. Brown seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).    We have reviewed the record and the district court’s

opinion and find no reversible error.          Accordingly, we deny a

certificate   of   appealability   and    dismiss   the   appeal   on   the

reasoning of the district court.       See United States v. Brown, Nos.

CR-98-47; CA-01-774-2 (E.D. Va. filed Nov. 6, 2001, entered Nov. 7,

2001).   We dispense with oral argument and deny Brown’s motion for

sentencing transcripts because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                   2